internal_revenue_service national_office technical_advice_memorandum december tam-139662-03 cc fip number release date index uil no case-mis no district lmsb hmt rjp taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------------ ------------------------------------- ---------------------------- ---------------- ---------- ----------------------- legend company ------------------------------------------------------------------------ company ---------------------------------------------------------------------------------------------------- -------- newco ------------------ date ------------------------- date -------------------------- date ----------------------------------------------- date ------------------------------------------------- date ---------------------------------------------------- date ------------------------- issue whether newco a corporation that acquires the assets of other blue cross blue shield companies in transactions under sec_368 of the internal_revenue_code must take into account the acquired blue cross blue shields’ adjusted surplus for purposes of determining newco’s sec_833 deduction conclusion for purposes of determining newco’s sec_833 deduction newco must combine the adjusted surplus of the acquired blue cross blue shield companies for the first taxable_year of newco facts prior to company and company were exempt from federal income_taxation under sec_501 of the code sec_1012 of the tax_reform_act_of_1986 tra added sec_501 which provides that an organization described in sec_501 or sec_501 is exempt from federal income_taxation for taxable years beginning after date only if no substantial part of its activities consist of providing commercial_type_insurance sec_1012 of the tra also added sec_833 which provides inter alia that a blue cross or blue shield organization is taxed as a stock insurance_company but is allowed a special deduction under sec_833 in accord with sec_501 and sec_833 company and company each filed consolidated income_tax returns as common parents of separate consolidated groups claiming the special deduction under sec_833 as warranted on date both company and company merged into a newly formed corporation newco in tax-free re-organization transactions under sec_368 the existence of both company and company terminated under state law transactions under sec_368 are subject_to the provisions of sec_381 of the code newco received rulings from the internal_revenue_service that the continuity_of_interest requirement set forth in sec_1_368-1 was satisfied and the consolidation of company and company into newco will not be treated as a material_change in operations or structure of company or company under sec_833 newco claims that the company consolidated_group survived pursuant to sec_1_1502-75 of the regulations and revrul_89_80 1989_1_cb_273 as a result after the consolidation in which company and company merged into newco the company group filed a final consolidated_return for the short tax-year date the company group filing with newco as the new common parent filed a return for the tax_year ending date including company for the period date in the return filed for the period ending date no deduction under sec_833 was claimed newco presumes that the deduction under sec_833 was not available due to a loss reported for date for the tax years ending date newco calculated its sec_833 deduction by taking into account the adjusted surplus for company and company subsequently newco amended its returns claiming that newco should have only included company 2’s adjusted surplus in newco’s adjusted surplus law and analysis sec_833 of the code provides that existing blue cross or blue shield organizations are subject_to tax as if they were stock insurance_companies under part ii of subchapter_l to be subject_to the provisions of sec_833 an organization must be an existing_blue_cross_or_blue_shield_organization as defined in sec_833 or an organization described in sec_833 sec_833 defines the phrase existing_blue_cross_or_blue_shield_organization as any blue cross or blue shield organization in existence as of date which was tax exempt for its last taxable_year beginning before date and which did not undergo any material_change in operation or structure after date further to the extent permitted by the secretary any blue cross blue shield organization resulting from the merger or consolidation of organizations each of which met the requirements of sec_833 is treated as an existing_blue_cross_or_blue_shield_organization for purposes of sec_833 sec_833 provides that the deduction known as the special deduction determined under sec_833 for any taxable_year shall be allowed sec_833 establishes the amount of deduction as the excess if any of- a percent of the sum of- i the claims incurred during the taxable_year and liabilities incurred during the taxable_year under cost-plus contracts and ii the expenses_incurred during the taxable_year in connection with the administration adjustment or settlement of claims or in connection with the administration of cost-plus contracts over b the adjusted surplus as of the beginning of the taxable_year sec_833 limits the special deduction for any taxable_year to an amount that does not exceed taxable_income for the taxable_year determined without regard to the special deduction sec_833 defines the term adjusted surplus as the surplus as of date on the insurance company’s annual_statement adjusted each succeeding year for adjusted_taxable_income and adjusted_net_operating_loss follows specifically sec_833 provides that the adjusted surplus is determined as a the adjusted surplus as of the beginning of any taxable_year is an amount equal to the adjusted surplus as of the beginning of the preceding taxable year- i increased by the amount of any adjusted_taxable_income for such preceding_taxable_year or decreased by the amount of any adjusted_net_operating_loss for such preceding_taxable_year ii b the adjusted surplus as of the beginning of the organization’s first taxable_year beginning after date shall be its surplus as of such time for purposes of the preceding sentence and subsection c c the term surplus means the excess of the total assets over the total liabilities as shown on the annual_statement c the term adjusted_taxable_income means taxable_income determined- a without regard to the deduction determined under this subsection b without regard to any carryforward or carryback to such table year and c by increasing gross_income by an amount equal to the net_exempt_income for the taxable_year d the term adjusted_net_operating_loss means the net_operating_loss for any taxable_year determined with the adjustments set forth in subparagraph c both company and company qualify under sec_833 as existing blue cross or blue shield organizations they were both in existence as of date they were both tax exempt for their last taxable years beginning before date and neither underwent any material_change in operation or structure after date newco represents that company was terminated at the time of the consolidation newco claims that there are no provisions in sec_833 that require newco to combine the adjusted surplus of company and company to arrive at adjusted surplus for newco for purposes of a merger or consolidation sec_833 indicates that any organization resulting from a merger or consolidation is treated as an existing blue cross blue shield organization newco qualifies as such an organization in a merger or consolidation the assets and liabilities are amalgamated newco had no adjusted surplus generated on its own as of date when the blue cross blue shield companies became taxable or date the date of merger company and had adjusted surplus at date and each succeeding year right up to the merger or consolidation newco is the sum of its parts and each part had adjusted surplus newco must compute adjusted surplus as if it was company and company as of date thus to determine the correct adjusted surplus of newco newco must combine the adjusted surplus generated by company and company as of the first day of newco’s first taxable_year because company and company each qualified as an existing_blue_cross_or_blue_shield_organization they each had adjusted surplus as defined in sec_833 as of date in order to derive the adjusted surplus for newco newco must amalgamate the adjusted surplus for both company and company however newco contends that as a result of the termination of company only the adjusted surplus of company is carried over to newco newco contends that the flush language of sec_833 refers to an organization thus providing that company is the surviving entity sec_833 provides rules for organizations to which sec_833 applies the argument that the article an indicates congress’ intent to redefine adjusted surplus as set forth in a previous paragraph sec_833 is misplaced the critical element in sec_833 is that the two organizations were in existence on date were exempt from tax for their last taxable_year beginning before date and that no material_change occurred in the operation or structure after date and before the close of the taxable_year in which they were combined the language an existing_blue_cross_or_blue_shield_organization in sec_833 is only part of a rule whose sole purpose is to grant sec_833 treatment to a reorganized taxpayer the language is part of a provision recognizing that the reorganized entity is an amalgamation of its parts the special deduction allowed to existing blue cross or blue shield organizations is one based on claims less adjusted surplus both company and company had claims and adjusted surplus prior to the reorganization newco must follow consistent treatment after the reorganization newco can not determine the special deduction with claims from company and company less the adjusted surplus of only company sec_833 specifically addresses other organizations - those that are not existing blue cross or blue shield organizations but that under special circumstances will qualify to be treated as if they were for any particular year sec_833 provides that as of the beginning of the 1st taxable_year for which it meets the requirements of sec_833 the adjusted surplus is its surplus as of such time this rule is consistent with sec_833 which requires the existing blue cross blue shield organizations start with the adjusted surplus as of the beginning of the organization’s first taxable_year beginning after date if newco is considered to be an existing blue cross blue shield then the provisions of sec_833 apply to newco accordingly to determine newco’s adjusted surplus under these provisions the adjusted surplus of company and company must be combined combining the adjusted surplus of company and company is also consistent with sec_381 of the code sec_381 specifies the tax items required to be taken into account where the acquiring_corporation such as newco is a successor insurance_company subject_to tax under subchapter_l of chapter of subtitle a sec_381 provides that if the acquiring_corporation is an insurance_company taxable under subchapter_l there shall be taken into account to the extent proper to carry out the purposes of this section and of subchapter_l and under such regulations as may be prescribed by the secretary the items required to be taken into account for purposes of subchapter_l in respect of the distributor or transferor_corporation in determining insurance_company income companies under the provisions of sec_833 are permitted a deduction from their insurance_company income congress however intended to exempt only enough taxable_income each year to allow a blue cross or blue shield organization to maintain reserves equal to percent of the tax year’s health-related payouts see s rpt 102d cong 2d sess in order to ensure that only the appropriate level of reserves is maintained sec_833 requires a comparison of health-related payouts against beginning adjusted surplus thus it is apparent that the adjusted surplus is one of the basic elements of the special deduction computation the inclusion of adjusted surplus as an item to be taken into account for purposes of subchapter_l is consistent with the legislative_history underlying sec_381 the legislative_history explains that the purpose of sec_381 was to put into practice the policy that economic realities rather than such artificialities as the legal form of the reorganization ought to control whether a tax attribute from an acquired_corporation is to be carried over to the acquiring_corporation tax results of the liquidations or reorganizations are to depend less upon the form of the transaction than upon the economic integration of two or more separate businesses into a unified business_enterprise s rep no 83rd cong 2d sess in order to recognize the economic reality - that the blue cross blue shield continues in operation without a material_change the adjusted surplus of both company and company must be combined for the first taxable_year of newco because newco had no adjusted surplus at date caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
